Citation Nr: 0719244	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-11 298	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a skin disability as due to Agent 
Orange (AO) exposure has been received.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1969.  He served in Vietnam from March to December 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2001 rating action that denied service connection 
for a skin disability as due to AO exposure.

In July 2004, the Board remanded this case to the RO to 
afford the veteran an opportunity for a Board hearing at the 
RO.  The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO in November 2004; a 
transcript of the hearing is of record.

In April 2005 and May 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By rating action of April 1986, the RO denied service 
connection for a skin disability as due to AO exposure; the 
veteran was notified of the denial by letter of June 1986, 
but he did not initiate an appeal.   

3.  The evidence received since the April 1986 rating action 
is either duplicative or cumulative of evidence previously 
considered, or if new, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1986 rating action denying service connection 
for a skin disability as due to AO exposure is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  The additional evidence received since the April 1986 
denial of the claim for service connection for a skin 
disability as due to AO exposure is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to 29 August 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

In a February 2001 pre-rating letter, the RO notified the 
veteran of what the evidence had to show to establish 
entitlement to the underlying claim for service connection, 
and a May 2006 post-rating letter notified him of what 
constituted new and material evidence required to reopen the 
claim.  The RO also explained the type of evidence needed to 
establish each element.  Thereafter, he was afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

Additionally, the latter 2006 RO letter provided notice that 
the VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA was 
responsible for obtaining, to include Federal records.  That 
2006 RO letter also requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that that 2001 RO letter, together 
with the 2006 RO letter, cumulatively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, documents fully meeting the VCAA's notice 
requirements were not furnished to the veteran prior to the 
May 2001 rating action on appeal.  However, the Board finds 
that any delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development and the Board 
remands, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the May 2006 RO 
notice letter, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in November 2006 (as reflected in the Supplemental 
Statement of the Case).  Hence, the Board finds that any 
failure on the part of the VA in not fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc.,          
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2006). 
  
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue, and the RO 
afforded him proper notice pertaining to the degree of 
disability and the effective date in its May 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim.  As a result of 
these efforts, the veteran was afforded a comprehensive VA 
examination in July 2005, and extensive post-service VA 
medical records through 2006, as well as a transcript of the 
veteran's November 2004 Board hearing have been associated 
with the claims folder, and considered in adjudicating this 
claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, has not been obtained.  In short, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2006).  The VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  

By rating action of April 1986, the RO denied service 
connection for a skin disability as due to AO exposure.  
Available service records confirmed the veteran's service in 
Vietnam during the Vietnam era.  Thus, under the legal 
authority cited above, he is presumed to have been exposed to 
AO during his Vietnam service.  However, his skin disorder 
was not among the enumerated disabilities under 38 C.F.R. 
§ 3.309(e) for which the VA has determined an etiological 
relationship with inservice herbicide (AO) exposure exists.  
The evidence then of record consisted of the veteran's 
service and post-service medical records reflecting no 
findings of chloracne or other skin disease attributable to 
AO exposure.  Post service, the skin was normal on April 1981 
VA examination.  May and June 1985 VA AO examinations showed 
only tinea pedis, manus, and cruris.  The skin was normal on 
February 1986 VA examination except for areas of 
hyperkeratosis on both feet.  The RO notified the veteran of 
the April 1986 denial by letter of July 1986, but he did not 
initiate an appeal.

In January 1998, the veteran filed an application to reopen 
the claim for service connection; the May 2001 rating action 
denying that claim culminated in the current appeal.

Adjudication of the issue on appeal involves discussion and 
application of the laws governing finality and attempts to 
reopen a previously-denied claim.  Because the veteran did 
initiate an appeal of the April 1986 rating action within 1 
year of the RO's notification of that action, that decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, the VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West,      155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent to claims to reopen filed prior to 29 August 2001, 
38 C.F.R. § 3.156(a) provides that new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the April 1986 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the claims folder since 
the RO's April 1986 denial includes numerous VA and state 
medical records from 1986 to 2006 that only continue to 
reflect no findings of chloracne or other skin disease 
attributable to AO exposure.  February 1993 records from a 
Florida state Department of Corrections medical facility 
showed dry, scaly skin.  Examination in June showed a rash on 
the arms that the veteran attributed to AO exposure, and 
examination in July showed dry skin.  Examination during VA 
hospitalization from January to March 1997 showed complaints 
of an itchy and painful groin rash, tinea versicolor and 
ingrown groin hair were diagnosed, and medicated ointments 
were prescribed for dry skin.  Examination during VA 
hospitalization from December 1997 to February 1998 showed 
complaints of a recurrent eruption on the palms for many 
years, probable chronic hand dermatitis was diagnosed, and 
medicated ointment was prescribed.  

February 2001 VA outpatient records showed a depigmented, 
non-pustular macular rash on the thorax, assessed to be 
questionable tinea.  Small papular lesions on the palms of 
the hands were noted in August.  In February 2002, the 
veteran was seen with long-standing dry skin of the palms and 
lower legs that did not seem to be fungal, but rather a 
dyshidrotic-type eczema.  On May dermatologic examination, 
the diagnoses were dyshidrotic eczema and tinea versicolor.  
In April 2004, the veteran was seen with pruritic macules 
suspected to be related to fleas or chiggers.  After 
dermatologic evaluation in June, the assessments included 
chronic, intermittent dyshidrotic eczema of the hands with 
dryness and peeling, in remission.  In October, the 
assessments included eczema (pompholyx).        

At the November 2004 Board hearing, the veteran testified 
about his skin disability and his belief that it was due to 
his military service in Vietnam.  He stated that no doctor 
had related his skin condition to military service or 
exposure to AO therein.	                   
             
On July 2005 VA dermatologic examination, the physician 
reviewed the veteran's claims folder, and noted that there 
were no records that documented a skin condition that was 
related to AO exposure.  Post-service VA records from 2002 to 
2004 documented dyshidrotic eczema affecting the hands.  The 
veteran gave a history of the onset of episodic, itchy break-
outs on the skin of his hands and palms in 1968, and that he 
was not evaluated for this condition in service.  He reported 
first evaluation for this condition by the VA in the 1990s.  
Current examination showed hand eczema/dyshidrotic dermatitis 
which the examiner stated was not acne or chloracne, scarring 
alopecia, alopecia areata, or hyperhydrosis.  The examiner 
commented that the veteran's hand eczema was not an uncommon 
condition in the general population, and opined that it was 
not caused by or a result of his military service or exposure 
to herbicides therein, and that it was not chloracne or 
caused or a result of chloracne or other acneform disease.       

VA medical records added to the claims folder since April 
1986 are new to VA adjudicators, and affirm that the veteran 
has had post-service skin problems; however, none of this 
evidence includes any indication of a medical nexus between 
any such problems and his military service, to include AO 
exposure; as such, this evidence is not material for purposes 
of reopening the claim.  The veteran's claim had been 
previously denied because there was no indication of a nexus 
between any current skin disability and his military service, 
to include AO exposure; none of the new medical records 
received since April 1986 indicate such a nexus or 
relationship.  To the contrary, the July 2005 VA dermatologic 
examiner opined that the veteran's hand eczema was not caused 
by or a result of his military service or exposure to 
herbicides therein, and that it was not chloracne or caused 
or a result of chloracne or other acneform disease.  Other 
than the adverse July 2005 VA medical opinion, none of the 
additional medical records includes any comments whatsoever 
on the question of etiology or nexus.  The July 2005 VA 
medical opinion militates against the claim, and the veteran 
has not presented or referred to the existence of any medical 
evidence or opinion that supports his contentions.

Although Florida state Department of Corrections medical 
examination in June 1993 showed a rash on the arms that the 
veteran attributed to AO exposure, that history that the 
veteran reported to the medical examiner does not constitute 
competent medical nexus evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence; a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  

To the extent that the veteran's hearing testimony and 
various written statements have been offered in an attempt to 
establish that a current skin disability was caused by his 
military service and exposure to AO therein, the Board notes 
that such evidence includes, essentially, reiterations of the 
veteran's assertions made in connection with the prior April 
1986 denial, and thus cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer a probative opinion as to 
whether he currently has a skin disability that is medically 
related to service or any incident thereof, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 1992).  For these reasons, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, without more, even if new, can 
never serve as a predicate to reopen a previously-disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims folder since the 
April 1986 rating action, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that a current skin disability is the result of disease or 
injury incurred in or aggravated by the veteran's military 
service, to include AO exposure.  As such, none of the 
evidence is new and material for the purpose of reopening the 
claim, and the April 1986 denial remains final.

As new and material evidence has not been received, the Board 
finds that the previously-denied claim for service connection 
for a skin disability as due to AO exposure is not reopened, 
and the appeal must be denied.  As the veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a skin disability as due to AO exposure has 
not been received, the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


